Exhibit 10.6

FIRST AMENDMENT TO EMPLOYMENT CONTRACT

This FIRST AMENDMENT is made on of the 31st day of December, 2008, between KEVIN
AUSTIN (hereinafter referred to as “Employee”) and TRX, INC., a Georgia
corporation (hereinafter referred to as the “Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated December 7, 2006 (the “Employment Contract”); and

WHEREAS, Employee and the Company desire to amend certain terms and provisions
of the Employment Contract and to make certain amendments for compliance with
Code Section 409A;

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

1. Section 2 of the Employment Contract shall be amended by deleting that
section in its entirety and replacing it with the following new paragraph:

“2. Duties and Responsibilities. Effective as of 14 November, 2008, Employee
shall be employed as Executive Vice President, Product Architecture of the
Company, reporting directly to the President and CEO of the Company. As
Executive Vice President, Product Architecture, Employee shall be responsible
for overall management of the Enterprise Application Development group, in
addition to any specific related duties and responsibilities as may be assigned
to Employee by the Company. In addition, during the Term of the Employment
Contract, Employee shall be responsible for preparing and submitting to the
Company at least ninety (90) days prior to the end of the Company’s calendar
year an annual budget and business plan for the operation of the Company for the
upcoming calendar year. Said annual budget and business plan either shall be
approved as submitted or modified, revised, or amended by the Company and
delivered to Employee as the annual budget and business plan for the Company
during the applicable calendar year. Employee agrees that he will not take any
action inconsistent with the annual budget and business plan of the Company, as
approved by the Company.

2. Section 3(b) of the Employment Contract shall be amended by adding the
following sentence to the end thereof:

“Any annual discretionary bonus amount payable to the Employee shall be paid in
the form of a lump sum payment no later than thirty (30) days following the date
of the determination and approval of the bonus amount; provided, however, that
to receive the bonus, the Employee must be an “active employee in good standing”
on the date the bonus is paid.”



--------------------------------------------------------------------------------

3. The amendments to the Employment Contract contained in this First Amendment
shall be effective as of December 31, 2008, unless otherwise specified herein.

4. Except as specifically amended herein, the Employment Contract, as previously
amended, shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

EMPLOYEE /s/     Kevin Austin Kevin Austin

 

TRX, INC. /s/    David D. Cathcart David D. Cathcart, CFO